Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 06/17/2020. In virtue of this communication, claims 1-20 filed on 06/17/2020 are currently pending in the instant application.

  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 06/17/2020 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 06/17/2020 have been reviewed by Examiner and they are acceptable.
 
 



Obviousness-Type Double Patenting

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant independent claims 1 (method), 19 (computer readable medium), and 20 (system) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar independent claims 1 (method), 19 (computer readable medium), and 20 (system), respectively, of U.S. Patent No. 10,909075, and also similar independent claims 1 (method), 13 (system), and 18 (computer readable medium), respectively, of U.S. Patent No.9,984,310, and also similar independent claims 1 (method), 14 (system), and 16 (method), respectively, of U.S. Patent No.10,726,297 . 
The conflicting claims are not identical because the embodiments of the co-owned claims recite steps not explicitly required by the embodiment of instant claim.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claims and co-owned claims recite common subject matter;
·       Instant claims, which recite the open ended transitional phrase “comprising,” do not preclude the difference in steps recited by co-owned claims, and
·       the elements of instant claims are obvious over co-pending claims, as co-owned claims completely anticipate the subject matter of instant claims, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. § 101 because the claims are directed to non-statutory subject matter in the form of a “computer readable storage medium.”  The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer program product is broad enough to encompass non-transitory embodiments. (E.g., one of ordinary skill in the art could reasonably be expected to interpret the claimed computer readable medium as a carrier wave onto which instructions could be coded.)   
See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort  to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  
Therefore, an amendment applicable to the claims, consistent with the recommendations in the above-noted Official Gazette Notice, that would overcome the instant ‘101 rejection, follows:
Claim 19 (Amended) A non-transitory computer readable storage medium …


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 10, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, the claim recites a “system, having a memory and a processor...”, however, the claim further recites “the method comprising”. As the claim recites both a system and a method claim for performing the steps indicated in the independent claim, they do not apprise a person of ordinary skill in the art of their scope, and they are invalid under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction and amendment is required. 

Claim 3 recites the limitation "an information item" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "an information item" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruich (US 2014/0089048,) in view of Bergman et al. (US  

As per claim 1, “A computer-implemented method of collecting usage data and identifying information of interest within an organization, the method comprising:” (Bruich, ¶[0004], discloses a social networking system generates metrics for one or more groups of users defined by various social signals. More specifically, the social networking system identifies a group of users based on one or more observed actions performed by users in a social networking system. The social networking system may additionally or alternatively identify the group of users based on a set of connections between users maintained by the social networking system. Data for an identified group of users may then be compared against data for a control group to generate metrics for the group.)

 “determining use data that characterizes relationships among the information items with respect to users within the organization,” (Bruich, Fig. 1, ¶ [0021], discloses the user performs an action involving a social networking object. ¶ [0017]-[0019], discloses the social networking object, being user profiles, brands, products, celebrities, web pages, fan pages, wherein the user action would be user expressing interest in a new article. ¶ [0033], discloses interactions with other objects include: accessing a link shared by other users.)
 “wherein the information items include user data and collections of information items;” (Bruich, ¶ [0017]-[0018], discloses the information being different 

However Bruich does not explicitly disclose the following which would have been obvious in view of Bergman from similar field of endeavor “generating interest data indicating affinity among the information items based on the determined use data;” (Bergman figures 2, 5, and 7, ¶[0014] discloses a content object 110 may represent a digital document in the form of an article, a conference paper, an email, etc. Each content object 110 may be linked by an "Author" edge 112 to a people node 118 representing a person who authored the content object. In this regard, a content object may be coauthored by multiple persons, and each of them may be linked to the content object. There may also be other types of edges linking a content object and a person. The graph may also include organizational information. Among the content objects, two content objects 110 may be connected by a "similarity" edge 128, which is weighted to indicate a degree of similarity between the two content objects. As described in greater 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Bergman technique of establishing a networking in an organization into Bruich technique to provide the known and expected uses and benefits of Bergman technique over social networking technique of Bruich. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Bergman to Bruich in order to improve connection of people in an organization. (Refer to Bergman paragraph [0011].)

However Bruich as modified by Bergman does not explicitly disclose the following which would have been obvious in view of Dasilva from similar field of endeavor “for each of a plurality of the information items, determining at least one of a consumption, engagement, or influence value for the information item based on the generated use data and the generated interest data;” (Refer to Dasilva ¶[0068] discloses a popular video is a video that has been viewed a predetermined number of times, a video that is trending upwards in popularity on the video hosting site 100 and/or one or more third-party sites 128, and/or a video that meets any other criteria known in the art for determining a popular video. For example, a popular video is a video that has been viewed one million or more times. In another example, a popular video is a video that is trending in popularity with a user's friends or the members of the user's social graph. The popularity of a video is determined based at least in part on one or more of: a video view count (e.g., the number of views for the video); a video sharing count (e.g., the number of times that the video is shared on one or more third-party sites 128); user ratings of the video; a liked count (e.g., the number of likes of the video); a 
 “and providing, for display, an indication of the determined values for the plurality of information items.”(Refer to Dasiva ¶[0101] discloses the graphic is configured to display the aggregated social activity information to the client 120. The presentation module 110 sends 312 the graphic to the client 120 for presentation to a user. For example, the presentation module 110 sends the graphic to a web browser (not pictured) of the client 120, causing the web browser to display the aggregated social activity information to the user using the graphic. In one embodiment, if the user clicks on the aggregated social activity information shown in the graphic, all the social activity information before aggregation is shown to the user. Further ¶[0118] discloses the graphic is configured to display the ranked feed to the client 120. The presentation module 110 sends 808 the graphic to the client 120 for presentation to a user. For example, the presentation module 110 sends the graphic to the web browser of the client 120 and the web browser presents the ranked feed to the user using the graphic.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Dasilva technique of organizing social activity information on a site into Bruich as modified by as modified by Bergman technique to provide the known and expected uses and benefits of Dasilva technique over social networking technique of Bruich as modified by Bergman. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Dasilva to Bruich as modified by Bergman in order to present the activities of the friends in an organized and useful manner. (Refer to Dasilva paragraph [0011].)

However Bruich as modified by Bergman as modified by Dasilva does not explicitly disclose the following which would have been obvious in view of Park from similar field of endeavor “wherein the organization includes a structured body of users with associated roles within the organization and who have access to information items” (Park, Figs. 2 and 3, ¶ [0022]-[0025], discloses FIG. 2 illustrates the exemplary embodiments of Resource Description Table structure and Permission Role Assignment Table structure. Resource Description Table 210 can contain a plurality of resource description records, each of those records including resource ID, attribute name, and attribute value. One or more resource description records can be associated with a given computing resource. Resource description attributes can include attributes applicable to all resource types, e.g., resource location. Resource 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Park technique role based accessed control to resources in a community into Bruich as modified by Bergman as modified by Dasilva technique to provide the known and expected uses and benefits of Park technique over social networking technique of Bruich as modified by Bergman as modified by Dasilva. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Park to Bruich as modified by Bergman as modified by Dasilva in order to provide an effective and scalable access control mechanism for resource sharing communities encompassing multiple organizations. (Refer to Park paragraph [0004].)


 
As per claim 3, The computer-implemented method of claim 1: “wherein a relationship between a user and an information item corresponds to an activity performed by the user on the information item, wherein the activity is querying, browsing, opening, viewing, editing, critiquing, bookmarking, liking, sharing, downloading, collecting, or curating the information item,” (Bruich, ¶ [0005], discloses a user may be identified as a fan of a target brand if the user explicitly indicates that he or she is a fan of the target brand, likes content associated with the target brand, positively comments on content associated with the target brand, joins a group of the social networking system associated with the target brand, shares content over the social networking system associated with the target brand, or takes any action that indicates an affinity for the brand.¶ [0027], discloses The social networking system 100 comprises a computing system that allows users to communicate or otherwise interact with each other and access content as described herein. As further described herein, the social networking system 100 stores user profiles describing its users, including biographic, demographic, and other types of descriptive information. Examples of information stored in user profiles include work experience, educational history, hobbies or preferences, location, and the like. The social networking system 100 also stores other objects, such as fan pages, events, groups, advertisements, general 
“and wherein determining the use data includes tracking the activity.” (Bruich, ¶ [0032], discloses the action logger, track various actions taken by its users within the social networking system)

As per claim 4, The computer-implemented method of claim 3, “wherein tracking the activity is performed using a web browser without downloading external software or documents.” (Bruich, ¶[0026], discloses the user device 202 can execute an application, for example, a browser application allowing a user of the user device 202 to interact with the social networking system 100. Further Figure 2, ¶ [0032], discloses the action logger, track various actions taken by its users within the social networking system. Examiner notes the tracking the activity is performed by the action logger on the social networking system 100 and is without downloading additional software or documents, further ¶ [0026], discloses the communication between the social networking system 100 including the action logger and user device is via the web browser.)


As per claim 5, The computer-implemented method of claim 1, “wherein a relationship between two users corresponds to at least one of: an organizational relationship between the two users with respect to the roles of the two users with the organization,” (Bruich, ¶ [0018], discloses the social networking system maintains 

 “an activity performed by the two users together within the organization, or a pair of relationships respectively between the two users and the same information item.” (Bruich, ¶ [0018], discloses the social networking system maintains and stores a social graph. The social graph includes nodes connected by a set of edges. Nodes represent users and other objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Each edge represents a particular interaction or connection between two nodes, such as a user expressing an interest in a news article shared by another user about "America's Cup.")

As per claim 6, The computer-implemented method of claim 1, “wherein the providing comprises: providing a popularity of an information item, providing a popularity of a collection of information items, providing an authority of a user, or providing the interest data.” (Dasilva, ¶ [0055] discloses the feed serving module 124 aggregates the social activity information based at least in part on the one or more user inputs to generate aggregated social activity information as the output and provides the 

AS per claim 7, The computer-implemented method of claim 6, further comprising “determining the popularity of a first information item based on: a number of activities performed on the first information item, an authority of users who performed activities on the first information item, or a popularity of collections of information items to which the first information item belongs.” (Dasilva, ¶ [0049], [0055], [0066], [0075], [0092] [0094], ¶[0121], discloses the system 105 takes into account some, all or none or the following types of data, assuming that this type of data is kept for that embodiment and assuming user privacy concerns have been addressed and taken into account: subscriptions; recommended for you; recent 

As per claim 8, The computer-implemented method of claim 6, further comprising “determining the authority of a user based on a number of activities performed on information items created by the user.” (Dasilva, ¶ [0068], [0070], [0092], the user who uploaded the video would be determined as the owner of the video.)

As per claim 9, The computer-implemented method of claim 6, further comprising “determining the popularity of a collection of information items based on a number of activities performed on the information items in the collection.” (Dasilva, ¶s [0049], [0055], [0066], [0068] [0075], [0092] [0094], [0121], discloses the system 105 takes into account some, all or none or the following types of data, assuming that this type of data is kept for that embodiment and assuming user privacy concerns have been addressed and taken into account: subscriptions; recommended for you; recent activity from friends & subscriptions on the video hosting site 100; 


As per claim11, The computer-implemented method of claim 6, further comprising “determining an affinity between a first user and a second user based on one or more of a relationship between the first and second users and an interest indicated by the first user with respect to the second user.” (Bruich, ¶ [0018], discloses the social networking system maintains and stores a social graph. The social graph includes nodes connected by a set of edges. Nodes represent users and other objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Each edge represents a particular interaction or connection between two nodes, such as a user expressing an interest in a news article shared by another user about "America's Cup.". ¶ [0017]-[0018], discloses the information being different information presented by the social networks such as a news article, web pages, fan pages, brands, etc. ¶ [0027], discloses The social networking system 100 comprises a computing system that allows users to communicate or otherwise interact with each other and access content as described herein. As further described herein, the social networking system 100 stores user profiles describing its users, including biographic, demographic, and other types of descriptive information. Examples of information stored in user profiles include work experience, educational history, hobbies or preferences, location, and the like. The social networking system 100 also stores other objects, such as fan pages, events, 

As per claim 12, The computer-implemented method of claim 6, further comprising “determining an affinity between a first user and an information item based on: an affinity between the first user and a second user and a relationship between the second user and the information item, or an affinity between the first user and a collection to which the information item belongs.” (Bruich, ¶ [0017]-[0018], discloses the information being different information presented by the social networks such as a news article, web pages, fan pages, brands, etc. ¶ [0027], discloses The social networking system 100 comprises a computing system that allows users to communicate or otherwise interact with each other and access content as described herein. As further described herein, the social networking system 100 stores user profiles describing its users, including biographic, demographic, and other types of descriptive information. Examples of information stored in user profiles include work experience, educational history, hobbies or preferences, location, and the like. The social networking system 100 also stores other objects, such as fan pages, events, groups, advertisements, general postings, etc. ¶ [0033], discloses interactions with 

As per claim 13, The computer-implemented method of claim 1, further comprising “determining an affinity between a user and a collection of information items based on a relationship between the user and the collection.” (Bruich, ¶ [0017]-[0018], discloses the information being different information presented by the social networks such as a news article, web pages, fan pages, brands, etc. ¶ [0027], discloses The social networking system 100 comprises a computing system that allows users to communicate or otherwise interact with each other and access content as described herein. As further described herein, the social networking system 100 stores user profiles describing its users, including biographic, demographic, and other types of descriptive information. Examples of information stored in user profiles include work experience, educational history, hobbies or preferences, location, and the like. The social networking system 100 also stores other objects, such as fan pages, events, groups, advertisements, general postings, etc. ¶ [0033], discloses interactions with other objects include: accessing a link shared by other users. ¶ [0022], disclose the metric module 110 identifies additional users having a connection type indicating a friendship to the user 110. In FIG. 1, the users 120a, 120b are friends of the user 110 in 

As per claim 16, The computer-implemented method of claim 1, “wherein the providing comprises providing aggregate usage and activity data for a user.” (Dasilva, ¶ [0055] discloses the feed serving module 124 aggregates the social activity information based at least in part on the one or more user inputs to generate aggregated social activity information as the output and provides the aggregated social activity information to the user. In another embodiment, the feed serving module 124 filters the social activity information based at least in part on the one or more user inputs and generates filtered social activity information as an output. The feed serving module 124 provides the filtered social activity information to the user. In yet another embodiment, the feed serving module 124 determines video recommendations based at least in part on the one or more user inputs. The feed serving module 124 provides the video recommendations to the user. A video recommendation is a video recommended to a user. For example, the feed serving module 124 recommends videos to a user based at least in part on the user's video viewing history. In yet another embodiment, the feed serving module 124 ranks the social feed comprising the one or more activities and forms a ranked feed as an output. The feed serving module 124 provides the ranked feed to the user. Further see [0066], [0075], [0092] [0094].) 

for each of a plurality of pairs of users, calculating the degree to which the pair of users is connected in a social graph; and “calculating a sum based on the calculated affinity value for the pair of users and the calculated the degree to which the pair of users is connected.” (Refer to Bergman Figure 5, ¶[0025] discloses how the interest flow process is used to compute relevancy between two people, a simple numerical example is provided below with reference to FIG. 5. To find people relevant to Tim, the analysis starts with the focus node 150 representing Tim. An interest value of 1 is assigned to Tim. This interest is propagated through author edges towards the content nodes authored by Tim, through the similarity edges to other content objects, and then through author edges to other people nodes, which in this context are the "query nodes." For simplicity and clarity of illustration, in this example each content object nodes is assigned a weight of 0.5. Tim has authored three content objects 152, 153, 154, and the three author edges to them are assigned the weights of 0.4, 0.2, and 0.4, respectively. The interest reaching each content node is multiplied the weight of the author edge and the importance weight of the content object, resulting in the interest values of 0.2, 0.1, and 0.2, respectively. ¶[0026] discloses the total interest that has flowed from Tim to Mey is then 0.105*0.66+0.025*0.33=0.078. Thus, the relevance of the Mey to Tim is indicated by the value 0.078. This interest can further flow from Mey to his manager Ruth via the manager edge 172, which has a weight of 0.33 (1 divided by the three individuals reporting to Ruth). As a result, the interest flow from Tim via Mey to Ruth is 0.078*0.33=0.026.)
for each of multiple versions of an information item; presenting the version of the information to a plurality of users within the organization, measuring a level of engagement with the version of the information item by the plurality of users within the organization, and comparing the measured levels of engagement.”(Refer to Bruich ¶[0009] discloses The social networking system then withholds or prevents the presentation of content associated with the target brand from the holdout subgroups while presenting the content to the sample subgroups. For example, the social networking system presents an advertisement related to the target brand to the users of the sample subgroups while withholding the advertisement from users in the holdout subgroups. After presentation of the advertisement, polls are provided to each of the subgroups. Based on received answers to questions in the polls, the social networking system generates metrics for the group of fans and the FoF group. Metrics for the group of fans are generated by comparing the polling answers of the fan sample subgroup to the polling answers of the fan holdout subgroup. Similarly, metrics for the FoF group are generated by comparing polling answers of the FoF sample subgroup to polling answers of the FoF holdout subgroup.)

As per claim 14, The computer-implemented method of claim 1, wherein the providing comprises “providing usage and activity data for a particular information item.”(Refer to Dasilva ¶[0068] discloses the popularity of a video is determined based at least in part on one or more of: a video view count (e.g., the number of views for the video); a video sharing count (e.g., the number of times that the video is shared on one 

As per claim 15, The computer-implemented method of claim 1, “wherein the providing comprises displaying aggregate usage and activity data for a spot or spotlist.” (Refer to Dasiva ¶[0101] discloses the graphic is configured to display the aggregated social activity information to the client 120. The presentation module 110 sends 312 the graphic to the client 120 for presentation to a user. For example, the presentation module 110 sends the graphic to a web browser (not pictured) of the client 120, causing the web browser to display the aggregated social activity information to the user using the graphic. In one embodiment, if the user clicks on the aggregated social activity information shown in the graphic, all the social activity information before aggregation is shown to the user. Further ¶[0118] discloses the graphic is configured to display the ranked feed to the client 120. The presentation module 110 sends 808 the graphic to the client 120 for presentation to a user. For example, the presentation module 110 sends the graphic to the web browser of the client 120 and the web browser presents the ranked feed to the user using the graphic.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruich (US 2014/0089048,) in view of Bergman et al. (US 2012/0313948,) in view of Dasilva et al. (US 2011/0238754,) further in view of Park (US 2008/0313716,) Wana et al. (US 2012/0290565.)

As per claim 2, The computer-implemented method of claim 1, “wherein information items include profiles of the users, a document, or a portion of a document, and” (Bruich, ¶ [0017]-[0018], discloses the information being different information presented by the social networks such as a news article, web pages, fan pages, brands, etc. ¶ [0027], discloses the social networking system 100 comprises a computing system that allows users to communicate or otherwise interact with each other and access content as described herein. As further described herein, the social networking system 100 stores user profiles describing its users, including biographic, demographic, and other types of descriptive information. Examples of information stored in user profiles include work experience, educational history, hobbies or preferences, location, and the like. The social networking system 100 also stores other objects, such as fan pages, events, groups, advertisements, general postings, etc. ¶ [0033], discloses interactions with other objects include: accessing a link shared by other users. Park, Fig. 2 discloses the organization is a business entity comprising a manager, an operator and public user.)
Bruich as modified by Bergman as modified by Dasilva as modified by Park does not explicitly disclose the following which would have been obvious in view of Wana from similar field of endeavor “wherein the organization is a business enterprise or a legal entity.” (Wana, ¶ [0029])
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wana technique of automatic social graph calculation into Bruich as modified by Bergman as modified by Dasilva as modified by Park technique to provide the known and expected uses and benefits of Wana technique over social networking technique of Bruich as modified by Bergman as modified by Dasilva as modified by Park. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Wana to Bruich as modified by Bergman as modified by Dasilva as modified by Park in order to facilitate the collection of data within (and outside) a private computer network (especially an intranet) to allow for the provisioning of a social graph service while complying with applicable privacy laws and regulations, as well as individual organizations' business rules addressing intranet users' privacy. (Refer to Wana paragraph [0011].)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruich (US 2014/0089048,) in view of Bergman et al. (US 2012/0313948,) in view of Dasilva et al. (US 2011/0238754,) in view of Park (US 2008/0313716, ) further in view of Tseng (US 2012/0158751.)
As per claim 17, The computer-implemented method of claim 1, “wherein measuring the affinity among the information items based on the determined use data comprises, for each of a plurality of pairs of users, calculating an affinity value for the pair of users based on a behavior similarity for the pair of users.”(Refer o Tseng ¶[0021] discloses an affinity score can be based the 
				
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Tseng technique of contacts social proximity into Bruich as modified by Bergman as modified by Dasilva as modified by Park technique to provide the known and expected uses and benefits of Tseng technique over social networking technique of Bruich as modified by Bergman as modified by Dasilva as modified by Park. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Tseng to Bruich as modified by Bergman as modified by Dasilva as modified by Park in order to facilitate social interaction between users in the social networking system. (Refer to Tseng paragraph [0002].)






				Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661